— Per Curiam :
The law of this case was clearly stated and explained to the jury in a very lucid charge by the learned Judge, and the facts were fairly submitted. It was earnestly contended that there was a duty incumbent on Hummel when he paid the mortgage to see that it was satisfied of record. The jury have found that it was not assigned by Hummel’s direction. We think the charge, as complained of in the fourth assignment, was entirely right and it disposes of the whole case.
Judgment affirmed.